MEMORANDUM **
Arely Reyes Gonzalez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
*606In her opening brief, Reyes Gonzalez fails to address, and therefore has waived, any challenge to the BIA’s denial of her motion to reconsider as untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
To the extent that Reyes Gonzalez seeks review of the BIA’s March 23, 2006 order summarily affirming an immigration judge’s removal order, we lack jurisdiction because the petition for review is not timely as to that BIA order. See 8 U.S.C. § 1252(b)(1) (petitions for review must be filed no later than 30 days after the date of the final order of removal); see also Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.